NUMBER 13-10-00507-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


 MARILYN TINDOL,                                                              Appellant,

                                            v.

 GARY PHILLIP TINDOL,                                                         Appellees.


                     On appeal from the 36th District Court
                          of Live Oak County, Texas.


                          MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Garza and Benavides
                     Memorandum Opinion Per Curiam

       This case is before the Court on appellant’s agreed motion to set aside the trial

court’s judgment without regard to the merits and remand to the trial court for rendition of

judgment. The parties have reached an agreement with regard to the disposition of the

matters currently on appeal. Pursuant to agreement, the parties request this Court to set
aside the trial court=s judgment without regards to the merits, and remand this case to the

trial court for rendition of a judgment in accordance with the agreement of the parties.

       The joint motion to set aside and remand is GRANTED. Accordingly, we SET

ASIDE the trial court=s judgment without regard to the merits, and REMAND this case to

the trial court for rendition of judgment in accordance with the parties= agreement. See

TEX. R. APP. P. 42.1(a)(2)(B). Costs will be taxed against appellant. See TEX. R. APP. P.

42.1(d) ("Absent agreement of the parties, the court will tax costs against the appellant.").



                                                                PER CURIAM

Delivered and filed the
6th day of October, 2011.




                                             2